Citation Nr: 1719930	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral upper extremity disability caused by the November 10, 2009 left total hip arthroplasty at the VA Medical Center (VAMC) in Cheyenne, Wyoming.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1984 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the claims file was transferred to the RO in Wichita, Kansas.

The Veteran requested a video conference hearing before the Board and was scheduled for March 29, 2016.  On that same date, the Veteran's request to withdraw his hearing request was received.

In May 2016, the Board, in part, remanded the issue on appeal for additional evidentiary development and it has been returned to the Board for appellate review.

The Board has recharacterized the Veteran's claim for a bilateral shoulder disability more broadly to a bilateral upper extremity disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).


FINDINGS OF FACT

1.  On November 10, 2009, the Veteran underwent a left total hip arthroplasty at the VAMC in Cheyenne, Wyoming.

2.  Since the November 2009 surgical treatment, the Veteran has an additional bilateral upper extremity disability, diagnosed as subacromial impingement and rotator cuff tendinopathy, as well as, right carpal tunnel syndrome.

3.  The Veteran's additional bilateral upper extremity disability is not a "qualifying additional disability" to the extent that it is not the result of his willful misconduct, nor was it proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

4.  Regardless of whether an additional disability was caused by the November 2009 surgical treatment, it was not the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instant of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral upper extremity disability caused by the November 10, 2009 left total hip arthroplasty at the VAMC in Cheyenne, Wyoming have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was requested in a May 2016 letter to provide any additional relevant evidence since December 3, 2013 pertaining to the claim on appeal, to include completing and returning a VA Form 21-4142 (Authorization to Disclose Information to VA) and VA Form 21-4142a (General Release for Medical Provider Information to VA).  As of this date, no response has been received by the Veteran or his representative.  The Agency of Original Jurisdiction (AOJ) obtained VA treatment records dated from March 2012 to September 2015 and July 2014, as well as a May 2016 VA medical opinion that is adequate to allow the Board to render an informed determination.  The AOJ also readjudicated the case in a December 2016 supplemental statement of the case.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Under 38 U.S.C.A. § 1151, compensation is awarded for a "qualifying additional disability" in the same manner as if such additional disability or death were service connected.  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

To be considered a "qualifying additional disability," in these circumstances, a disability must meet two criteria.  First, it must not be the result of the Veteran's willful misconduct.  Second, the disability must have been either: 

(a) caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (ii) an event not reasonably foreseeable; or

b) proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  Id.

To determine whether the Veteran has an additional disability, VA compares the condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the condition after such treatment has stopped.  38 C.F.R. § 3.361(b).

In this case, the Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 for his bilateral shoulder disability which was the result of his November 2009 hip surgery.  Specifically, he asserts in the March 2012 substantive appeal that he was strapped down for over eight hours during hip surgery, which he was led to believe was not standard practice.  He avers that according to his doctor, he has permanent nerve damage that is more than likely caused by the strapping of his arms during surgery.

Review of the record includes the following pertinent documents related to the claim on appeal.

Prior to November 2009, a July 2009 VA treatment record (located in Virtual VA) notes the Veteran complained of left shoulder pain.  He had fallen and injured his left shoulder in a roll maneuver.  Assessment was left shoulder strain.

On November 10, 2009, the Veteran underwent a left total hip arthroplasty at the VAMC in Cheyenne, Wyoming.  Subsequent November 10, 2009 VA treatment records note the Veteran reported bilateral shoulder pain, a treating physician noted the Veteran's "shoulder pain probably related to periop lat decub position," and the Veteran demonstrated decreased range of motion in the right shoulder secondary to an old bicep tendon injury.  The Veteran also demonstrated limited range of motion in his left shoulder, which he stated was temporary resulting from the left arm being in an awkward position during the surgery.

A November 14, 2009 x-ray of the left shoulder revealed moderate degenerative changes at the acromioclavicular joint, narrowing of the acromiohumeral interval, suggesting significant rotator cuff pathology, and area of lucency in the lateral margin of the greater tuberosity of the humerus; likely a pseudotumor.  On November 17, 2009, the Veteran reported pain and weakness in the left shoulder and limited range of motion in his hip due to surgery.  On November 28, 2009, he reported severe bilateral shoulder pain from his arms being tied down during surgery.

A December 30, 2009 magnetic resonance imaging (MRI) of the left shoulder revealed high-grade partial tearing involving fibers in the midportion of the distal supraspinatus tendon.  The VA physician concluded "[t]here is likely a superimposed full thickness component of tearing, although this is difficult to ascertain with certainty, as a discrete full thickness tear is not visualized on any single image in any one plane."  Also, there was tearing of the posterosuperior labrum, findings in association with acromioclavicular joint and acromion that would likely predispose to subacromial impingement, and moderate subacromial/subdeltoid bursitis. 

The next day, the Veteran reported he was having constant bilateral shoulder pain, numbness and tingling in his hands and fingers, and pain from his shoulders and down his arms.  The numbness woke him at night.  The Veteran further stated "he did not have shoulder pain or this numbness and tingling prior to surgery and feels his shoulders were injured when 'tied [sic] back to do surgery.'"  The VA physician also noted that "median or ulnar nerve compression at the elbow or wrist, [and] there is also a possibility of cervical nerve impingement."

In February 2010, the Veteran reported his right shoulder was getting better but he still had some moderate pain and complained of some tingling and numbness in his fingers, for which he was waiting to have a nerve conduction study.  A March 2010 VA treatment record notes the Veteran had a MRI and "we are awaiting EMG/nerve conduction."

An April 2010 VA treatment record notes the Veteran complained of some tingling and numbness in both hands and right side nerve conduction showed moderate carpal tunnel syndrome.  There was no evidence of carpal tunnel syndrome on the left side and no evidence of cervical radiculopathy or ulnar entrapment neuropathy.

The Veteran was afforded a VA examination in August 2010.  He reported the left shoulder began bothering him after his hip surgery and his right shoulder began to bother him after surgery too, although he fell in the late 1980s and sustained a bruise to his upper arm.  The examiner diagnosed the Veteran with left shoulder rotator cuff tear with residual impingement syndrome, "which [he could not] state is due to the left hip replacement on November 10, 2009 without resorting to mere speculation."  The examiner also diagnosed the Veteran with impingement syndrome of the right shoulder, "which [he could not] state is due to the left hip replacement on November 10, 2009 without resorting to mere speculation."  The examiner explained that although the Veteran may have been predisposed to impingement syndrome, according to the history he did not have symptoms until after a prolonged surgery on his left hip.  I have no way of verifying the history without resorting to speculation."

In the May 2016 remand, the Board deemed the August 2010 VA examiner's conclusion inadequate because the examiner did not address the Veteran's contentions or the November 10, 2009 VA treatment record that suggested the Veteran's shoulder pain was probably related to his positioning during the November 2009 hip surgery.

In May 2016, the AOJ obtained an additional VA addendum medical opinion.  The VA physician noted review of the claims file, to include the November 10, 2009 surgical records and subsequent post-operative treatment records dated through February 2010.  The VA physician concluded the Veteran's diagnosed bilateral shoulder disabilities are subacromial impingement and rotator cuff tendinopathy, as well as right carpal tunnel syndrome.  This portion of the opinion is adequate and probative regarding the Veteran's diagnoses. 

The VA physician also concluded "it is impossible to say (without speculation) whether Veteran's shoulder disability represents any additional disability caused by the VA hospital, medical or surgical care provided to the Veteran associated with November 10, 2009 surgery."  It was explained that:

MRI of l[ef]t shoulder showed tear in the rotator cuff.  It is unlikely that this tear was caused by the position during the surgery and most likely represents chronic problems with the shoulder.  It would be impossible to say (without speculation) if the patient's continued symptoms were related to the position during surgery or if this represents progression of the Veteran's shoulder condition (without any relationship to position during surgery).

At the outset, the Board finds that on November 10, 2009 at the VAMC in Cheyenne, Wyoming, the Veteran underwent surgical treatment furnished by VA. 

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the May 2016 VA physician explained why an opinion could not be rendered regarding the relationship between the Veteran's bilateral upper extremity disability and November 10, 2009 surgical treatment, to include the position of his arms therein, after review of the reported history from the Veteran and of the claims file.  As a result, the Board finds the examiner's statement is adequate because is supported with sufficient rationale for why an opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of a non-speculative opinion for the causation element.  

Moreover, the Board acknowledges a VA treating physician's notation on November 10, 2009 that the Veteran's "shoulder pain probably related to periop lat decub position."  Nevertheless, this statement is speculative as to a link between the Veteran's additional bilateral upper extremity disability and the November 10, 2009 surgical treatment.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. App. 4, 6 (1993).

After review of the pertinent evidence of record, as discussed above, the Board finds that the Veteran was assessed with a left shoulder strain in July 2009, he has an additional bilateral upper extremity disability, diagnosed as subacromial impingement and rotator cuff tendinopathy, as well as, right carpal tunnel syndrome, since the November 10, 2009 surgical treatment.  

Next, the evidence of record does not show, nor does the Veteran contend, that his additional bilateral upper extremity disability was the result of his own willful misconduct.  Nevertheless, there is no adequate probative opinion of record to establish the current additional disability was caused by the November 10, 2009 surgical treatment.  

The evidence of record does not show, nor does the Veteran content that he was part of an approved rehabilitation program by which his additional bilateral upper extremity disability could have been proximately caused.   

Regardless of whether the causation element is met, the VA examiner concluded that there was no evidence that the Veteran's additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or other fault on part of VA, or by an event that was not reasonably foreseeable.  The examiner reasoned that the Veteran received appropriate follow up treatment and appropriate imaging was ordered.  This portion of the VA examiner's opinion provides probative evidence against the Veteran's claim.  Although the Veteran has provided his lay opinion in support of his claim, in this case, he is not shown to possess the level of experience or training needed to provide a competent opinion that requires the understanding of internal physical processes, surgery, and anatomical relationships.  

The Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, and there is no doubt to be otherwise resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.





ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral upper extremity disability caused by the November 10, 2009 left total hip arthroplasty at the VAMC in Cheyenne, Wyoming is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


